DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/24/2021 has been entered.

Claim Rejections - 35 USC § 112
Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 22 recites the broad recitation 4 to 8%, and the claim also recites 4.5 to 7.5% and 5.5 to 6.5% which is 


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6, 7, 11-14, and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Georlette et al. (2015/0126650) in view of Shtekler et al. (2014/0005303) and Bae et al. (2008/0125526).
Regarding claim 1, 4, 6, 7, 21 and 22:  Georlette et al. teach a composition comprising an impact modified styrene-containing polymer, 5-30% of a bromine containing flame retardant, 5 wt% of aluminum methylmethyl phosphonate, and the anti-dripping agent PTFE [0040; Examples; Tables 1-2].  The composition of Georlette et al. is free of antimony trioxide [0015; Examples], and has a UL-94 V-1 or V-0 rating at 1.6 mm [0071; Table 2].  
The amount of bromine containing flame retardant taught in Georlette et al. provides an overlapping bromine conent (14.9 wt% of FR-245 would brovide a Bromine wt% of 10 wt% as evidenced by Comp. Ex. 8 [Table 2]).
The subject matter as a whole would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, since it has been held that choosing the overlapping portion, of the range taught in the prior art and the prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.
Georlette et al. fail to teach the claimed phosphinate.
However, Shtekler et al. teach that aluminum diethylphosphinate can be used interchangeably with aluminum methylmethyl phosphonate as a part of an antimony trioxide free flame retardant [0044-0045].  Furthermore, Bae et al. demonstrates that the skilled artisan is aware that aluminum diethylphosphinate can be used successfully in polystyrene compositions to obtain a V-0 flame retardance [Examples].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use aluminum diethylphosphinate as taught by Stekler et al. in place of aluminum methylmethyl phosphonate in Georlette et al. as the phosphorus flame retardant.  It is a simple substation of one known element for another to obtain predictable results.  
The amount of bromine flame retardant and phosphinate overlaps the claimed range.
The subject matter as a whole would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, since it has been held that choosing the overlapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.
Regarding claims 2 and 3:  Georlette et al. teach ABS and HIPS [Tables 1-2; Examples].

Regarding claim 14:  Georlette et al. teach a composition 70.7 wt% of ABS, 5% to 30% of a bromine containing flame retardant, 5 wt% of aluminum methylmethyl phosphonate, and 0.1-0.2 wt% of the anti-dripping agent PTFE [0040; Examples; Tables 1-2].  Georlette et al. teach that the bromine-containing flame retardant is tris(2,4,6-tribromophenoxy)-s-triazine [0026].
Georlette et al. fail to teach the claimed phosphinate.
However, Shtekler et al. teach that aluminum diethylphosphinate can be used interchangeably with aluminum methylmethyl phosphonate as a part of an antimony trioxide free flame retardant [0044-0045].  Furthermore, Bae et al. demonstrates that the skilled artisan is aware that aluminum diethylphosphinate can be used successfully in polystyrene compositions to obtain a V-0 flame retardance [Examples].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use aluminum diethylphosphinate as taught by Stekler et al. in place of aluminum methylmethyl phosphonate in Georlette et al. as the phosphorus flame retardant.  It is a simple substation of one known element for another to obtain predictable results.  
The amount of bromine flame retardant overlaps the claimed range.
The subject matter as a whole would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, since it has been held that choosing the overlapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness, In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.
Regarding claim 20:  Georlette et al. teach a molded article [Examples].

Claims 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Georlette et al. (2015/0126650), Bae et al. (2008/0125526), and Shtekler et al. (2014/0005303) as applied to claim 1 above further in view of Zheng et al. (2015/0218347).
Regarding claim 8:  Georlette et al. teach adding from 0.01 to 5 wt% of other ingredients that enhance the properties of the resin composition [0051].
Georlette et al. fail to teach a metal hypophosphite salt.
However, Zheng et al. teach that adding from 0.1 to 20 wt% of calcium hypophosphite or aluminum hypophosphite [0017-0018, 0034] improves the flame retardance of an ABS or HIPS composition [0011].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add 0.01 to 5 wt% of calcium or aluminum hypophosphite as taught by Zheng et al. to the composition of Georlette et al. to improve the flame retardance of the composition.  It would have been obvious to optimize the amount added for the desired flame retardance.    
Regarding claim 10:  Georlette et al. teach from 5-30% of a bromine containing flame retardant [0040], which provides an overlapping bromine concentration.  As described above, the amount of aluminum diethylphosphinate is 5 wt%, and the amount of aluminum or calcium hypophoshite is from 0.01 to 5 wt%.  
prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.


Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Georlette et al. (2015/0126650), Bae et al. (2008/0125526), and Shtekler et al. (2014/0005303) as applied to claim 1 above further in view of Bar-Yaakov et al. (2013/0102703).  
Regarding claim 15 and 16:  Georlette et al. teach a composition 70.7 wt% of ABS, 5 to 30% of a bromine containing flame retardant, 5 wt% of aluminum methylmethyl phosphonate, and 0.1-0.2 wt% of the anti-dripping agent PTFE [0040; Examples; Tables 1-2].  
Georlette et al. fail to teach the claimed phosphinate.
However, Shtekler et al. teach that aluminum diethylphosphinate can be used interchangeably with aluminum methylmethyl phosphonate as a part of an antimony trioxide free flame retardant [0044-0045].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use aluminum diethylphosphinate as taught by Stekler et al. in place of aluminum methylmethyl phosphonate in Georlette et al. as the 
The amount of bromine flame retardant overlaps the claimed range.
The subject matter as a whole would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, since it has been held that choosing the overlapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.
Georlette et al. fail to teach the claimed bromine-containing flame retardant.
	However, Bar-Yaakov et al. teach the claimed bromine-containing flame retardant [0024, 0027] as a flame retardant for high impact polystyrene compositions.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the bromine-containing flame retardant of Bar-Yaakov et al. as the bromine-containing flame retardant in Georlette et al.  It is a simple substitution of one known element for another to obtain predictable results.   

Claims 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Georlette et al. (2015/0126650), Bae et al. (2008/0125526), and Shtekler et al. (2014/0005303) as applied to claims 1 and 8 above further in view of Otsuki (2001/0049407) and Zheng et al. (2015/0218347).
Georlette et al. teach a composition comprising 70.7 wt% ABS, 5-30% of a bromine containing flame retardant that is tris(2,4,6-tribomophenoxy)-s-triazine, 5 wt% 
Georlette et al. fail to teach the claimed phosphinate.
However, Shtekler et al. teach that aluminum diethylphosphinate can be used interchangeably with aluminum methylmethyl phosphonate as a part of an antimony trioxide free flame retardant [0044-0045].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use aluminum diethylphosphinate as taught by Stekler et al. in place of aluminum methylmethyl phosphonate in Georlette et al. as the phosphorus flame retardant.  It is a simple substation of one known element for another to obtain predictable results.  
Georlette et al. fail to teach an aryl phosphate ester and/or a charring agent.
However, Otsuki teach adding 3 parts by weight of an aryl phosphate of hydroquinone [0028-0037] to improve the flame retardance of an ABS composition.  Otsuki also teaches adding 3 parts by weight of a phenol novolak resin [0038] as a charring agent [0035, 0052] to improve the flame retardancy of an ABS resin composition.
It would have been obvious to of ordinary skill in the art before the effective filing date of the claimed invention to add 3 parts by weight of an aryl phosphate of hydroquinone and 3 parts by weight of a phenol novolak resin as taught by Otsuki to the ABS composition of Georlette et al. to improve the flame retardancy of the composition.  
Georlette et al. fail to teach a metal hypophosphite salt.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add 0.01 to 5 wt% of calcium or aluminum hypophosphite as taught by Zheng et al. to the composition of Georlette et al. to improve the flame retardance of the composition.  It would have been obvious to optimize the amount added for the desired flame retardance.    
The ranges taught overlap the claimed ranges.
The subject matter as a whole would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, since it has been held that choosing the overlapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.


Response to Arguments
Applicant's arguments filed 11/24/2021 have been fully considered but they are not persuasive. 
The Applicant has alleged that Georlette et al. show that HIPS and ABS compositions require a bromine concentration of 16 wt% in order to meet UL-94 V-1 or V-0 rating.  This is incorrect.  Georlette et al. does not provide a comparative example wherein the bromine weight percent is lower than 16 wt% and antimony trioxide is 
The Applicant has alleged unexpected results of low bromine concentration in impact modified polystyrene compositions that are antimony free and achieve a UL-94 V-1 or V-0 rating.  This is not persuasive for the following reasons:
1)  The claims are not commensurate in scope with the data provided.
2)  The Applicant has not demonstrated unexpected results over the closest prior art, which is Georlette et al.  Georlette et al. teach that the amount of brominated flame retardant can be as low as about 5 wt% [0040], which would equate to a bromine weight percent of about 3 wt% when using about 5 wt% of FR-245.
3)  The skilled artisan has demonstrated that a V-0 flame retardance can be obtained in polystyrene compositions using only phosphorous based flame retardants.  See the examples of Bae et al. (2008/0125526).
4)  The composition is open to the addition of any other flame retardant other than antimony trioxide.  
5)  Schlosser et al.  (6,255,371) teach that a composition comprising HIPS and DEPAL can have a V-0 or V-1 flame retardance at 1.6 mm without any bromine or antimony present in the composition [Examples; Tables].  Ronghua et al. (CN 103113708 A) teach that a composition comprising ABS and phosphorous based flame retardant can have a V-0 flame retardance at 1.5mm without any bromine or antimony present in the composition [Examples; Tables].  


The Applicant has made the argument that Bae et al. requires an aromatic phosphate ester, and does not comprise any halogen-containing compound.  This is not persuasive because the composition uses the open language “comprising” and is open to any additional flame retardants.  Bae et al. demonstrates that the claimed bromine weight percent is not critical, or even necessary at all, to obtaining the claimed flame retardance.  Bae et al. was cited to rebut the allegation of unexpected results.  
The amount of bromine is a result effective variable in the composition.  It would have been obvious to optimize the weight percent of bromine for the desire flame retardance.  
The Applicant has alleged that Bar-Yaakov et al. require antimony trioxide.  This is not persuasive because Bar-Yaakov et al. was cited only for a particular bromine-containing flame retardant.  Antimony trioxide is not required to produce the claimed flame retardant in HIPS compositions as evidenced by Schlosser et al. [Examples].
The Applicant has made the argument that there is no expectation of success in using an aromatic phosphate compound “in an amount of 0.5 to % by weight based on the total weight of the composition…”  This is not persuasive because Otsuki teaches adding 3 parts by weight of an aryl phosphate of hydroquinone [0028-0037].  Patents are relevant prior art for all that they contain and not just the preferred embodiments.  “The use of patents as references is not limited to what the patentees describe as their In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). See MPEP 2123.  “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.” In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN USELDING whose telephone number is (571)270-5463.  The examiner can normally be reached on M-F 8am to 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


   /JOHN E USELDING/  Primary Examiner, Art Unit 1763